953 F.2d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David T. LEWIS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-35050.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 7, 1992.*Decided Feb. 6, 1992.

Before EUGENE A. WRIGHT, WILLIAM A. NORRIS and CYNTHIA HOLCOMB HALL, Circuit Judges.


1
ORDER**


2
For the reasons stated in the District Court Order Granting Motion To Dismiss and the Magistrate's Report and Recommendation on Motion to Dismiss, the judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3